    Case 1:20-cv-00199-DNH-CFH Document 21 Filed 11/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

YASIR CREACH,

                                   Plaintiff,        1:20-CV-199
                                                     (DNH/CFH)
          -v-


DOE, Assistant District Attorney; DANIEL
MCCOY, C.E.O. Public Defender's Office; CRAIG
APPLE, Sheriff A.C.C.F; RICHARD CRUDO, Shift
Commander A.C.C.F; ANTHONY MANCINO,
Chief Clerk Albany City Court; MEGAN
SPIELING, Assistant Public Defender; JOHN
DOE, Booking Officer Albany County Correctional
Facility; and ALBANY COUNTY,

                         Defendants.
--------------------------------

APPEARANCES:

YASIR S. CREACH
Plaintiff pro se
20-A-0222
Collins Correctional Facility
P.O. Box 340
Collins, NY 14034

DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

          Pro se plaintiff Yasir S. Creach purported to commence this action on February 24,

2020. On September 25, 2020, the Honorable Christian F. Hummel, United States

Magistrate Judge, advised by Report-Recommendation that plaintiff’s amended complaint

(ECF No. 18) be dismissed in its entirety without prejudice to providing plaintiff with one final
    Case 1:20-cv-00199-DNH-CFH Document 21 Filed 11/25/20 Page 2 of 3




opportunity to file a second amended complaint to cure the defects identified in the Report-

Recommendation. No objections to the Report-Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's amended complaint is DISMISSED as to the following defendants:

Doe, Assistant District Attorney; Craig Apple, Sheriff A.C.C.F.; Richard Crudo, Shift

Commander A.C.C.F.; Anthony Mancino, Chief Clerk Albany City Court; and Megan Spieling,

Assistant Public Defender;

          2. Plaintiff's amended complaint is DISMISSED IN ITS ENTIRETY WITHOUT

PREJUDICE;

          3. Plaintiff is provided one final opportunity to amend the amended complaint

within thirty (30) days of the date of this Decision and Order to correct the deficiencies

identified in the Report-Recommendation;

          4. If plaintiff timely files a second amended complaint within thirty (30) days of the

date of this Decision and Order, the file be forwarded to United States Magistrate Judge

Christian F. Hummel for further review; and

          5. If plaintiff fails to file a second amended complaint within thirty (30) days of the

date of this Decision and Order, the amended complaint be dismissed in its entirety without

further order.

          IT IS SO ORDERED.

                                               -2-
    Case 1:20-cv-00199-DNH-CFH Document 21 Filed 11/25/20 Page 3 of 3




Dated: November 25, 2020
       Utica, New York.




                                      -3-
